BLATCHFORD, District Judge.
On the petition, it is proper that the register, acting as the court, should, under section 26, [Act 1867, (14 Stat. 529,)] make the order prayed for, there being power to make such order at all times, “without any application;” and the time for showing cause against the discharge ought to be extended from time to time by the register, until the examinations of the bankrupts and the other witnesses are concluded, the whole matter being subject to regulation by the register and the court, as to the use of reasonable diligence.